Citation Nr: 1807634	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the lumbar spine.

2.  Entitlement to service connection for osteoarthritis of the cervical spine.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran, R.A.




ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to February 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of the proceeding is associated with the claims file. 

In April 2016, the Board remanded the Veteran's case for additional development.  With this additional development complete, these matters are again before the Board for adjudication.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, osteoarthritis of the lumbar spine is attributable to service.

2.  Resolving reasonable doubt in favor of the Veteran, osteoarthritis of the cervical spine is attributable to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of the lumbar spine have been met.  38 U.S.C. § 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for osteoarthritis of the cervical spine have been met.  38 U.S.C. § 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the first element under Shedden is met.  At a December 2011 VA examination, the examiner noted that magnetic resonance imaging revealed osteoarthritic changes in the cervical and lumbar spine.  

With respect to the second Shedden element, the Veteran has described her neck and back pain beginning on or around 1977 through 1979, with initial treatment including sick call while in service.  See July 2011 claim.  At the January 2016 hearing, she alleged that she went to pick up her rucksack and felt something pull in her back, with pain beginning at that time.  She also reported that her neck was stiff from carrying the rucksack.  She was taken off duty for three days and given muscle relaxers at the time.  She reported that she has continued to have trouble with her back since the incident in service.  In coupling her reports of pain with the service treatment records indicating a sick call visit for low back pain, the Board finds that the second Shedden element is met.  See October 1978 service treatment records.  

With respect to the third Shedden element, the record includes nexus opinions from private medical providers and from a VA examiner.  In a January 2012 Disability Benefits Questionnaire, the VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  As rationale, the VA examiner noted the Veteran's service treatment records indicating only one visit to sick call for a stiff neck and another visit where she complained of low back pain.  The exit physical was silent for any back pain.  Moreover, the VA examiner attributed degenerative arthritis to the natural aging process.  

In April 2016, Nurse Practitioner J. Huisman opined that it is more than likely her current back and neck pain is the result of her previous military injury.  As rationale, NP Huisman provided the Veteran's reports of initial injury manifesting from lifting and running with a 100 pound backpack while serving in the military.  NP Huisman further noted that although the Veteran separated due to pregnancy, she was also experiencing neck and back pain at the same time. 

Last, a November 2016 opinion from Dr. R. Brown provided a statement that the Veteran suffers from degenerative disease of the cervical and lumbar spine as evidenced by imaging.  Dr. Brown further noted that any spine injuries that the Veteran may have experienced earlier in her life could reasonably be expected to have an impact on the present status of her spine.  

The Board finds that Dr. Brown and NP Huisman's opinions indicate that the Veteran's current back pain and neck pain are attributed to the in-service injury and provide the medical nexus between the Veteran's current back and neck disabilities and her in-service injury.  

Considering the competent and credible evidence of record, including the lay statements of record and the objective medical evidence, the Board affords the Veteran the benefit of the doubt, and finds that the Veteran's current back disability and neck disability is related to his active duty service.  Accordingly, the Board finds that a grant of service connection is warranted.


ORDER

Entitlement to service connection for a back disability, diagnosed as osteoarthritis of the lumbar spine, is granted.

Entitlement to service connection for a neck disability, diagnosed as osteoarthritis of the cervical spine, is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


